ACCEPTED
                                                                                        09-16-00306-CR
                                                                             NINTH COURT OF APPEALS
                                                                                    BEAUMONT, TEXAS
                                                                                    12/10/2017 12:00 PM
                                                                                 CAROL ANNE HARLEY
                                                                                                 CLERK


                             No. 09-16-00306-CR
                                                                      FILED IN
                                       In the                  9th COURT OF APPEALS
                                                                   BEAUMONT, TEXAS
                               Court of Appeals                12/11/2017 8:00:00 AM
                                      For The                    CAROL ANNE HARLEY
                            Ninth District of Texas                     Clerk
                                   At Beaumont

                                  ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯
                               No. 09-16-00306-CR
                           In the 9th Court of Appeals of
                                  Beaumont, Texas

                                  ⎯⎯⎯⎯⎯♦⎯⎯⎯⎯⎯

                           DELL IVAN GODKIN
                                     Appellant

                                        V.

                          THE STATE OF TEXAS
                                      Appellee

                                    ⎯⎯⎯⎯♦⎯⎯⎯⎯

                  APPELLANTS SECOND MOTION FOR
                EXTENSION OF TIME TO FILE MOTION FOR
                        REHEARING EN BANC

                        ⎯⎯⎯⎯♦⎯⎯⎯⎯
TO THE HONORABLE COURT OF APPEALS;

      APPELLANT DELL IVAN GODKIN, Pursuant to Tex R. App. P.

10.1, 10.5, 49.7, and 49.8, moves for an extension of time within which to file

a Motion for Rehearing En Banc. In support of its Motion, the appellant



                                        1
submits the following:

      1. Appellant was charged with the felony offense of aggravated sexual
         assault of a child.

      2. Appellant was convicted and sentenced to life in prison on August
         18, 2016.

      3. Appellant’s conviction was affirmed by this court on November 8, 2017.

      4. I was retained on November 20, 2017 to pursue a Motion for
         Rehearing En Banc.

      5. The Motion for Rehearing En Banc was originally due on November 23,
         2017.

      6. Appellant was granted one previous extension until December 8, 2017.

      7. Appellant seeks a two (2) day extension until December 10, 2017.

      8. Trial counsel has been set on the following case since December 1, 2017:

            a. State of Texas vs. Eddie Charles (Agg. Sexual Assault)
                  i. Fort Bend County 17-DCR-75041A
            b. State of Texas vs Jeremiah Sanders (Capital Murder)
                  i. Fort Bend County 17-DCR-76535
            c. State of Texas Vs. Wayne Jefferson (Sexual Assault)
                  i. Fort Bend County 17-DCR-77416
            d. State of Texas vs. Daneen Jacobs (UUMV)
                  i. Fort Bend County 17-DCR-79174
            e. State of Texas vs Kareem Gordan (Burglary Habitation)
                  i. Fort Bend County 08-DCR-50659
            f. State of Texas vs Adrian Savoy (POM)
                  i. Fort Bend County 17-CCR-193268
            g. State of Texas vs. Darleccia Johnson (Murder)
                  i. Fort Bend County 16-DCR-72986
            h. State of Texas vs Erica Barkdoll (PCS)
                  i. Brazoria County 81241-CR
            i. State of Texas vs Tyrone Bletcher (Aggravated Robbery)
                  i. Fort Bend County 17-DCR79546

                                       2
            j. State of Texas vs Undre Bradford (PCS)
                  i. Liberty County CR32644
            k. State of Texas vs Luis Vargas (Agg. Assault)
                  i. Fort Bend County 17-DCR-80070
            l. State of Texas vs Jason Hay (Evading)
                  i. Brazoria County 82588-CR
            m. State of Texas vs Johnny Hogan (MTR)
                  i. Brazoria County 82622-CR
            n. State of Texas vs Maurice White (Proh. Item Correctional Facility)
                  i. Brazoria County 80765-CR

      9. This is Appellant’s second request for an extension.


      Appellant’s Motion is not for purpose of delay, but so justice may be

 done.

      WHEREFORE, Appellant prays this court will grant the requested

 extension until December 10, 2017.

                                      /s/ Shawn McDonald
                                      SHAWN M. MCDONALD
                                      Attorney for Appellant
                                      77 Sugar Creek Center Blvd. Ste. 230
                                      Sugar Land, TX 77478
                                      Smcdonald2421@gmail.com Telephone:
                                      (713) 228-2523
                                      Fax: (281) 809-7133
                                      State Bar Number: 24029715

                         CERTIFICATE OF SERVICE

Pursuant to Tex. R. App. P. 9.5 , this certifies that on December 10, 2017,

a copy of the foregoing was efiled, with service sent to: Bill.Delmore@mctx.org


                                      /s/ Shawn McDonald

                                        3
4